2019 WI 78

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP2503 & 2017AP13
COMPLETE TITLE:         Enbridge Energy Company, Inc. and Enbridge
                        Energy, Limited Partnership,
                                  Petitioners-Respondents-Petitioners,
                             v.
                        Dane County,
                                  Respondent-Appellant,
                        Dane County Board of Supervisors, Dane County
                        Zoning and Land Regulation Committee and Roger
                        Lane Dane County Zoning Administrator,
                                  Respondents.

                        ------------------------------------------------

                        Robert Campbell, Heidi Campbell, Keith Reopelle,
                        Trisha Reopelle, James Holmes, Jan Holmes and
                        Tim Jensen,
                                  Plaintiffs-Appellants,
                             v.
                        Enbridge Energy Company, Inc., Enbridge Energy,
                        Limited Partnership and Enbridge Energy Limited
                        Partnership Wisconsin,
                                  Defendants-Respondents-Petitioners.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 382 Wis. 2d 830,917 N.W.2d 232
                                      (2018 – unpublished)

OPINION FILED:          June 27, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          March 26, 2019

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dane
   JUDGE:               Peter Anderson

JUSTICES:
   CONCURRED:
   DISSENTED:           A.W. BRADLEY, J. dissents. (opinion filed).
   NOT PARTICIPATING:   ABRAHAMSON, J. and DALLET, J. withdrew from
                        participation.

ATTORNEYS:
     For the defendants-respondents-petitioners (2016AP2503) and
petitioners-respondents-petitioners       (2017AP13),      there    were
briefs filed by Eric M. McLeod, Jeffrey L. Vercauteren, Joseph
S. Diedrich, and Husch Blackwell LLP, Madison. There was an oral
argument by Eric M. McLeod.


     For the respondent-appellant, there was a brief filed by
David Gault, assistant corporation counsel. There was an oral
argument by David Gault.


     For the plaintiffs-appellants, there was a brief filed by
Patricia Hammel and Herrick & Kasdorf LLP, Madison; and Thomas
R. Burney and Law Office of Thomas R. Burney LLC, Crystal Lake,
Illinois. There was an oral argument by Patricia K. Hammel.


     An amicus curiae brief was filed on behalf of State of
Wisconsin by Sopen B. Shah, deputy solicitor general, with whom
on the brief was Misha Tseytlin, solicitor general, and Brad D.
Schimel, attorney general.


     An Amicus curiae brief was filed on behalf of Wisconsin
Manufacturers   &   Commerce   by   Corydon   J.   Fish   and   Wisconsin
Manufacturers and Commerce.




                                    2
                                                                 2019 WI 78
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.    2016AP2503 & 2017AP13
(L.C. No.   2016CV8 & 2016CV350)

STATE OF WISCONSIN                     :            IN SUPREME COURT

Enbridge Energy Company, Inc. and Enbridge
Energy, Limited Partnership,

            Petitioners-Respondents-Petitioners,

      v.                                                      FILED
Dane County,
                                                         JUN 27, 2019
            Respondent-Appellant,
                                                            Sheila T. Reiff
                                                         Clerk of Supreme Court
Dane County Board of Supervisors, Dane County
Zoning and Land Regulation Committee and Roger
Lane Dane County Zoning Administrator,

            Respondents.


Robert Campbell, Heidi Campbell, Keith
Reopelle, Trisha Reopelle, James Holmes, Jan
Holmes and Tim Jensen,

            Plaintiffs-Appellants,

      v.

Enbridge Energy Company, Inc., Enbridge Energy,
Limited Partnership and Enbridge Energy Limited
Partnership Wisconsin,

            Defendants-Respondents-Petitioners.
                                                           No.    2016AP2503 & 2017AP13



       REVIEW of a decision of the Court of Appeals.                     Reversed.


       ¶1      REBECCA GRASSL BRADLEY, J.                Enbridge Energy Company1
operates an interstate pipeline transporting liquid petroleum.
Dane County issued to Enbridge a conditional use permit ("CUP")
including          two     conditions       requiring      Enbridge       to   procure
additional          insurance      prior    to   expanding       its    pipeline    pump
station.        After Dane County            initially approved the CUP             with
these insurance conditions, but pending Enbridge's appeal to the
Dane       County    Board    of    Supervisors,     the   Wisconsin       Legislature
passed      2015     Wisconsin     Act     55,   which   prohibits      counties     from
requiring an interstate pipeline operator to obtain additional

insurance           when     the    pipeline       operating       company     carries
comprehensive            general   liability      insurance      with    coverage    for
"sudden       and    accidental"      pollution     liability.          Although     Dane
County recognized the impact of Act 55 on the enforceability of
the insurance conditions, it nevertheless issued the CUP with
the invalid conditions.

       ¶2      In response, Enbridge filed a petition for writ of
certiorari, which the Dane County Circuit Court granted.                              The
circuit court struck the two insurance conditions from the CUP
as unenforceable under Act 55.                   The court of appeals reversed,
concluding that Enbridge failed to show it carried the requisite

       1
       The petitioners are Enbridge Energy Company, Inc.,
Enbridge Energy, Limited Partnership, and Enbridge Energy
Limited Partnership Wisconsin.   For ease of reference, we will
refer to them collectively as "Enbridge."


                                             2
                                                               No.     2016AP2503 & 2017AP13



coverage    triggering        the      statutory        prohibition         barring         Dane
County      from     imposing            additional           insurance         procurement
requirements.        Enbridge maintains that because it carries the
requisite       insurance,       Act     55        rendered     Dane     County's       extra
insurance conditions unenforceable, and the proper remedy is to
strike    the    illegal     conditions,           leaving     the     remainder       of   the
permit in place.           We agree with Enbridge, reverse the court of
appeals decision, and reinstate the circuit court's order.
                                    I.    BACKGROUND
     ¶3     In     2014,    Enbridge       applied       for     a     zoning    permit      to
expand the pumping capacity at its Waterloo Pump Station ("Pump
Station") in the Town of Medina.                    The Pump Station is part of a

pipeline that runs from Douglas County in northern Wisconsin,
through Dane County, and into Illinois. The Dane County Zoning
Administrator issued the permit on April 29, 2014, and Enbridge
agreed to comply with all Dane County Ordinances.
     ¶4     On June 12, 2014, however, the Zoning Administrator
revoked    the     zoning    permit       because       the     expansion        and    other

improvements required a CUP.                   Enbridge applied for a CUP on
August 19, 2014, which the Town Board of Medina approved on
October    1,    2014.       The       Town    Board     attached         two    conditions
requiring    Enbridge       to   sign     an       agreement     for    the     use    of    the
Town's roads and to construct a spill basin, respectively.
     ¶5     On November 11, 2014, the CUP application came before
the Dane County Zoning and Land Regulation Committee ("Zoning
Committee"), which directed its staff to "pursue a condition
requiring a surety bond for assurances of spill clean up due to
                                               3
                                                       No.    2016AP2503 & 2017AP13



the increase[d] pressure that the pumping station will create on
the   existing    line,"    and       requested     that      Enbridge    produce
documentation of its insurance for catastrophic events.2                       The
Zoning Committee considered the CUP again on January 27, 2015,
and voted to retain an insurance expert "for the purposes of
determining the insurance needs of the proposal."                  The insurance
expert, David Dybdahl, prepared an insurance and risk management
report for the Zoning Committee.             He recommended:

      •     That Enbridge agree to indemnify and hold
            harmless Dane County for pollution losses Per the
            terms as outlined in Enbridge's proposal titled
            "CONDITIONAL USE PERMIT ("CUP") CONDITIONS";

      •     That Enbridge procures and maintains liability
            insurance,   including  Environmental   Impairment
            Liability   Insurance,  making   Dane  County   an
            Additional Insured to a level equal to 10% of the
            Line 6 B loss costs, $125,000,000;

      •     As part of this overall liability insurance
            requirement, Enbridge should purchase $25,000,000
            of   EIL   [Environmental  Impairment  Liability]
            Insurance on the proposed pumping station in Dane
            County.
      ¶6    Dybdahl noted that in preparing his report, "Enbridge
declined to provide the actual insurance policies (42 of them in
total) to [him] for review, claiming that the documents contain
trade secrets."     Instead, Enbridge gave him summaries of the
policies.     Although     he   did    not    review    the   actual     policies,
Dybdahl "found [Enbridge's] summary of their insurance program

      2The CUP application first came before the Zoning Committee
on October 28, 2014. Due to significant opposition, the Zoning
Committee postponed action until the November 2014 meeting.


                                        4
                                                      No.   2016AP2503 & 2017AP13



to be credible," and he additionally observed that reading the
policies "was not necessary to evaluate the insurance coverage
parameters of concern."
     ¶7    Dybdahl determined that Enbridge had $700,000,000 of
general liability insurance coverage for bodily injury, property
damage, personal injury, and defense costs.                 His report noted
that this coverage was "confirmed by a certificate of insurance
prepared by [Enbridge's] insurance broker."                 The policy period
ran through May 1, 2015.          Dybdahl also wrote that Enbridge's
general    liability   policy    had     an   exception     to   the   standard
pollution exclusion:

     "Sudden and accidental pollution liability" is what
     Enbridge shows for insurance coverage in their
     financial statements today.     However, the pollution
     exclusion exemption in the Enbridge policy is not
     limited to sudden or quick events. A Property Damage
     or Bodily Injury claim arising from a pollution event
     that begins and is discovered within 30 days and is
     reported to the insurance company within 90 days is
     not excluded by the Pollution Exclusion in the primary
     Enbridge General Liability insurance policy.     Hence
     the words "sudden and accidental" carry no weight in
     the current pollution exclusion. A more accurate term
     to describe the limited coverage for pollution events
     within the current General Liability Insurance policy
     is "Time Element Pollution" coverage.
(Emphasis added.)      Enbridge did not have separate environmental
impairment      liability     insurance,      also     known     as    pollution
insurance.      Dybdahl acknowledged that "it is very possible that
Enbridge   is    already    purchasing     all   of   the   General    Liability
insurance capacity available in the world for their operations.

Therefore, I do not recommend the purchase of higher G[eneral]


                                       5
                                                    No.    2016AP2503 & 2017AP13



L[iability]     limits   for    the    operation      of    the . . . Pumping
Station."
     ¶8     Dybdahl appeared before the Zoning Committee on April
14, 2015.     When asked by a Zoning Committee member to describe a
"time element" exception, he explained:

     So the total pollution release from the time it begins
     to the time it is discovered, in the Enbridge policy
     must transpire in 30 days.    That's the time element,
     and then there's 90 days to report it to the insurance
     company.   It used to be referred to as sudden and
     accidental pollution insurance, but the words sudden
     and accidental were removed from the insurance
     coverage in 1986. So it doesn't——no one really could
     define what sudden meant, so they went to we're not
     going to argue whether it's sudden, because nobody can
     figure out how darn quick that needs to be, so we'll
     just say [it] has to happen within 30 days start——
     start to the time it's discovered.     That's the time
     element.
(Emphasis added.)
     ¶9     After   reviewing    the       report   and    hearing   Dybdahl's
testimony, the Zoning Committee considered the CUP with twelve
conditions.     Two of those conditions imposed insurance coverage
requirements and are the subject of this appeal:

     7. Enbridge shall procure and maintain liability
     insurance as follows:   $100,000,000 limits in General
     Liability Insurance with a time element exception to
     the pollution exclusion (currently in place), and
     $25,000,000 of Environmental Impairment Liability
     insurance.    Enbridge shall list Dane County as an
     Additional Insured on the total of $125,000,000 of
     combined liability insurance.

     8. The required General Liability Insurance and
     Environmental Impairment Liability insurances shall
     meet the technical insurance specifications listed in
     Appendix A of the insurance consultant's report, which
     is incorporated herein by reference.

                                       6
                                                      No.    2016AP2503 & 2017AP13



(Emphasis added.)      The Zoning Committee unanimously approved the
CUP with the twelve conditions.               The Town of Medina then re-
approved the CUP with the additional requirements on April 20,
2015.    On May 4, 2015 Enbridge appealed to the Dane County Board
of Supervisors ("County Board"), challenging the two insurance
requirements.
     ¶10    Before the appeal was heard, however, the Legislature
passed Act 55.        Two sections of the Act addressed CUPs and
insurance,   respectively.       First,       § 1922am      created    Wis.   Stat.
§ 59.69(2)(bs) (2017-18),3 which states:

     As part of its approval process for granting a
     conditional use permit under this section, a county
     may not impose on a permit applicant a requirement
     that is expressly preempted by federal or state law.
(Emphasis    added.)          Second,       § 1923e    created        Wis.    Stat.
§ 59.70(25), which states:

     A county may not require an operator of an interstate
     hazardous liquid pipeline to obtain insurance if the
     pipeline   operating   company carries   comprehensive
     general liability insurance coverage that includes
     coverage   for    sudden   and  accidental   pollution
     liability.
     ¶11    Because    "the    county       cannot    enforce    the    insurance
requirements of [the] CUP . . . that were the subject of the
Enbridge appeal," the County Board removed the CUP appeal from
its July agenda.       A few days later, the Dane County Assistant
Corporation Counsel wrote to the Zoning Administrator:


     3 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.


                                        7
                                                            No.   2016AP2503 & 2017AP13


      A recent enactment of the legislature that was
      included in the Budget Bill prohibits counties from
      requiring an operator of an interstate hazardous
      liquid pipeline to obtain insurance if the company
      carries comprehensive general liability coverage that
      includes sudden and accidental pollution liability.
      Since Enbridge has the required general liability
      coverage, the CUP condition requiring additional
      insurance is unenforceable by the county.
      . . . .

           [Wisconsin Stat. §] 59.70(25) expressly prohibits
      a county from requiring a pipeline operator to obtain
      insurance   if  they   have  the   required  coverage.
      Therefore, Dane County has no authority to require
      Enbridge to obtain additional insurance coverage.
      There is no issue of retroactive application of the
      statute.    By the express language of the statute,
      effective July 14, 2015 the county is prohibited from
      requiring the insurance coverage.    When the CUP was
      approved is irrelevant.   The insurance conditions are
      rendered unenforceable prospectively by the language
      of § 59.70(25).
      ¶12    The    Zoning     Administrator         then    notified     Enbridge    by
letter      that    the     CUP    "has     been      revised     to     reflect"    new
legislation        prohibiting       counties        from   "requiring      additional
insurance     of    an     operator    of     an    interstate     hazardous      liquid
pipeline beyond" its CGL insurance.                    On that basis, the Zoning

Administrator removed conditions 7 and 8 from Enbridge's CUP.
The   Zoning       Committee,      however,         concluded     that    the    "Zoning
Administrator        did     not     have     the     authority     to     revise    the
conditions of approval."               On September         29,   2015,    the    Zoning
Committee     directed       the     Zoning     Administrator       to    restore    the
insurance requirements in the CUP as originally approved by the
Zoning Committee on April 14, 2015.                     Instead of removing the
requirements,       the     Zoning    Committee       commanded     that    "[a]    note


                                            8
                                                              No.     2016AP2503 & 2017AP13



shall be added to the conditional use permit which identifies
that [Dane] County's ability to enforce conditions 7 & 8 [is]
affected by the State Budget Bill, 2015 Wisconsin Act 55."                                On
October     9,   2015,        the   Zoning       Administrator          sent     a    letter
informing Enbridge that the Zoning Committee had instructed him
to   include     the    insurance       conditions       in     the     CUP    exactly    as
initially    approved.          The    letter     also    notified           Enbridge   that
"[a]s part of the Committee's direction, a note has been added
to the conditional use permit which identifies that conditions 7
& 8 are unenforceable by [Dane] County due to the State Budget
Bill[.]"
      ¶13    Enbridge appealed the Zoning Committee's decision to

reinsert the insurance conditions with the added note to the
County Board, which held a hearing on December 3, 2015.                              After a
summary     of   the    CUP    by     the   Zoning   Administrator,             Enbridge's
counsel affirmed that at the time Dane County issued the CUP,
"Enbridge had $700 million worth of general liability insurance
which included sudden and accidental pollution coverage" that

"has since been raised to $860 million."                            Following questions
from several supervisors, and numerous comments from the public,
the County Board voted 27-2 to deny the appeal and keep the CUP
with conditions 7 and 8 intact along with the note regarding
their unenforceability.
      ¶14    In January 2016, Enbridge filed a petition for a writ
of   certiorari    under       Wis.     Stat.     § 59.694(10)          in    Dane    County
Circuit Court.         Enbridge argued that the County Board's decision
affirming the Zoning Committee should be reversed because the
                                             9
                                                           No.    2016AP2503 & 2017AP13



insurance      conditions      were      unenforceable         under   Act    55.       In
February    2016,     Robert      and    Heidi     Campbell,      Keith      and    Trisha
Reopelle,    James and Jan          Holmes, and Tim Jensen——all                    of whom
owned      property        near       the       Pump     Station       (collectively,
"Landowners")——filed a complaint for injunctive relief pursuant
to Wis. Stat. § 59.69(11), which allows an "owner of real estate
within   the    district     affected         by   the   [zoning]      regulation"      to
enforce a zoning ordinance.                  The Landowners asked "the Court to

exercise its injunctive powers to enforce and compel compliance
with Condition 7 of the Conditional Use Permit."
     ¶15    The    circuit court consolidated               the    Landowners'        case
and Enbridge's certiorari action, and issued an oral ruling on

July 11, 2016.        The circuit court concluded that Act 55 rendered
the insurance conditions void and unenforceable and adjourned
the matter for a later hearing on the appropriate remedy.                            After
the parties briefed the issue, the circuit court determined the
appropriate       remedy     was        to     strike    the     two    unenforceable
conditions from the CUP:

     I don't think you can put conditional uses that will
     come into effect upon some contingency years in the
     future that we don't know whether or not it will
     occur.   We can't create contingent future conditions
     is my understanding of conditional use permits. You
     can't just do that.
     . . . .

          But in my view, those circumstances really,
     really   counsel  against  authorizing   the  [Zoning
     Committee] or the county board to start again on the
     conditional use permit even independent of the vested
     rights issue, but the vested rights issue is not
     insubstantial. Like I said, a lot of water has flowed

                                              10
                                                                  No.     2016AP2503 & 2017AP13


       under the bridge or tar sands through the pipeline
       since the legislation a year ago, and the time for the
       county to have acted was last fall, and rather than
       take the action that they now want me to authorize
       them to do, they instead affirm the issuance of the
       conditional use permit as is with unenforceable
       provisions.
(Emphasis        added.)         The     circuit        court          also    dismissed        the
Landowners'         injunction     action          under     Wis.        Stat.        § 59.69(11)
because the conditions the Landowners sought to enforce were
unenforceable, and they "wouldn't be enforcing anything."
       ¶16    Dane County and the Landowners appealed the circuit
court's      decision,     and    the     court       of    appeals        consolidated         the
appeals and reversed.              See Enbridge Energy Co. v. Dane Cty.,
Nos. 2016AP2503 & 2017AP13, unpublished slip op. (Wis. Ct. App.

May    24,    2018).        In    part,    the      court         of    appeals        held   that
"Enbridge        failed    to    show    to     the     zoning          committee       that,    as
required       to      trigger    the     Act      55      insurance          limitation,        it
'carries' insurance that 'includes' any particular coverage, and
also failed to show that it carries coverage 'for sudden and
accidental       pollution       liability.'"              Id.,    ¶41.         The     court    of
appeals construed Act 55 to mean "that the insurance limitation
is triggered only after it is shown that an operator has the
specified insurance, and it is not sufficient to show that the
operator has carried this insurance in the past or might obtain
it    in   the    future."        Id.,    ¶71.          According         to    the     court    of

appeals, "Enbridge failed to show to the zoning committee that
it would maintain the coverage delineated in Act 55, but instead
pointed only to coverage that was, at best, lapsing."                                  Id., ¶75.
The    court      of    appeals    additionally            concluded           that     "Enbridge

                                              11
                                                               No.     2016AP2503 & 2017AP13



failed to demonstrate at any time that it carried sudden and
accidental pollution liability insurance."                           Id., ¶78.      Relying

on     Just    v.       Land     Reclamation,       Ltd.,      155 Wis. 2d 737,       456
N.W.2d 570 (1990)——an insurance contract interpretation case——
the    court       of   appeals       interpreted    "sudden         and    accidental"    to
include "pollution that causes either 'abrupt or immediate' or
'unexpected and unintended damages.'"                       Enbridge Energy Co., Nos.
2016AP2503 & 2017AP13, unpublished slip op., ¶82 (quoting Just,
155 Wis. 2d at 760; see also Just, 155 Wis. 2d at 741-42, 745-
46).     The court of appeals held that Enbridge failed to show
that its policy covered "unexpected and unintended" pollution
liability.           Enbridge Energy Co., Nos. 2016AP2503 & 2017AP13,

unpublished slip op., ¶96.
       ¶17     The      court    of    appeals     rejected          Enbridge's    proposed
remedy        to        strike        conditions        7     and       8     because     it
"would . . . improperly               deprive     the       zoning    committee     of    the
opportunity to consider what valid permit conditions, insurance
or     otherwise,        may     be    adequate     to       satisfy        the   permitting
standards established by ordinance . . . with the benefit of a
correct understanding of the Act 55 insurance limitation."                               Id.,
¶98.     Instead, Dane County persuaded the court of appeals to
apply a rule adopted by Connecticut, the District of Columbia,
and Hawaii "that the appropriate judicial remedy, when a court
holds permit conditions invalid and the conditions were integral
to approval of the permit, is to reverse permit approval and not
to sever the invalid conditions."                   Id., ¶103.             Enbridge filed a
petition for review with this court, which we granted.
                                             12
                                                           No.   2016AP2503 & 2017AP13



                                 II.    DISCUSSION
                            A.   Standard of Review
       ¶18    In this certiorari case, we review the decision of the
County Board rather than the decisions of the lower courts.                          See

Oneida Seven Generations Corp. v. City of Green Bay, 2015 WI 50,
¶¶41-42,      362 Wis. 2d 290,      865 N.W.2d 162.         Our   inquiry       is
limited to determining:

       (1)   whether   the   municipality  kept  within   its
       jurisdiction; (2) whether it proceeded on a correct
       theory of law; (3) whether its action was arbitrary,
       oppressive, or unreasonable and represented its will
       and not its judgment; and (4) whether the evidence was
       such that it might reasonably make the order or
       determination in question.
Ottman v. Town of Primrose, 2011 WI 18, ¶35, 332 Wis. 2d 3, 796
N.W.2d 411.         The focus of this appeal is whether the County
Board proceeded on a correct theory of law and whether Wis.
Stat. §§ 59.69(2)(bs) and 59.70(25) render conditions 7 and 8
unenforceable.        We must also decide whether the Landowners may
enforce conditions 7 and 8, which requires us to interpret Wis.
Stat. § 59.69(11).          Finally, we determine the proper remedy on

certiorari,         which   requires         us   to   interpret        Wis.     Stat.
§ 59.694(10).
       ¶19    Statutory     interpretation        is   a    question     of    law    we
review de novo.        CED Props., LLC v. City of Oshkosh, 2018 WI 24,
¶20,         380 Wis. 2d 399,        909 N.W.2d 136.          "[S]tatutory
interpretation 'begins with the language of the statute,'" and
"[i]f the meaning of the statute is plain, we ordinarily stop
the inquiry."         State ex rel. Kalal v. Circuit Court for Dane


                                         13
                                                                No.       2016AP2503 & 2017AP13



Cty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110 (quoted

source      omitted).           We    give   statutory          language          "its   common,
ordinary,      and    accepted          meaning,           except     that        technical     or
specially-defined words or phrases are given their technical or
special definitional meaning."                    Id.       Context and structure are
both     important         to        meaning,        and      "statutory          language      is
interpreted in the context in which it is used; not in isolation
but    as    part    of    a     whole;      in      relation       to      the    language     of
surrounding      or     closely-related              statutes;        and    reasonably,        to
avoid absurd or unreasonable results."                           Id., ¶46.           "Statutory
language is read where possible to give reasonable effect to
every word, in order to avoid surplusage."                          Id.

                                        B.   Analysis

                          1.    The County Board's Decision
       ¶20   The first issue is whether Wis. Stat. §§ 59.70(25) and
59.69(2)(bs) (collectively, "Act 55") render conditions 7 and 8
in the CUP unenforceable.                 Section 59.70(25) provides that "[a]
county may not require an operator of an interstate hazardous
liquid pipeline to obtain insurance if the pipeline operating
company carries comprehensive general liability [CGL] insurance
coverage      that    includes          coverage        for     sudden       and     accidental
pollution     liability."              Section 59.69(2)(bs)               provides       that   "a
county may not impose on a permit applicant a requirement that
is expressly preempted by . . . state law."                               The text of each
statute is straightforward:                  if an operator of an "interstate
hazardous liquid pipeline" (the parties agree that Enbridge fits


                                                14
                                                             No.       2016AP2503 & 2017AP13



this category) carries CGL insurance that includes coverage for
"sudden and accidental pollution liability," then a county may
not     require       the   operator       to     obtain     additional          insurance.
Therefore, if Enbridge carries CGL insurance for "sudden and
accidental pollution liability," conditions 7 and 8 requiring
Enbridge to obtain additional insurance are unenforceable.
      ¶21      Dane    County     concedes        that    conditions       7     and    8    are
unenforceable under Act 55.                  The Landowners, however, contend
that Wis. Stat. § 59.70(25) does not apply for two reasons:                                 (1)
Enbridge failed to prove that it carried any insurance, and (2)
Enbridge's        "time     element"      pollution         insurance,         as      Dybdahl
characterized it, is not the same as "coverage for sudden and

accidental pollution" under § 59.70(25).                     The Landowners rely on
Just,    155 Wis. 2d 737,        to   define         "sudden    and    accidental"         as

including       "coverage         for    both      'abrupt        or     immediate'          and
'unexpected and unintended' casualty events."                            Consistent with
the   court     of     appeals     decision,       the     Landowners       contend         that
§ 59.70(25) applies only if Enbridge provides coverage for all
"unexpected and unintended" pollution events, regardless of when
the pollution damage is discovered or reported to the insurer.
We reject both arguments.
      ¶22      The      certiorari         record          contained           ample         and
uncontroverted         evidence     that     Enbridge        carried       the      requisite
insurance.            Dybdahl's     report        and    testimony        establish         that
Enbridge       carried      CGL     insurance           covering       pollution        events
provided they are discovered within 30 days and reported to the
insurance      company within           90 days.          During    the    December 2015
                                             15
                                                              No.    2016AP2503 & 2017AP13



hearing when the County Board issued its final decision on the
CUP, Enbridge reaffirmed that it continued to carry insurance,
with increased policy limits.                Nothing in the certiorari record
contradicts Enbridge's summary of insurance coverage presented
to    Dybdahl, who found           Enbridge's      representations            satisfactory
and    confirmed       by   the    certificate         of    insurance    furnished     by
Enbridge's insurance broker.                 Nor did the Landowners introduce
any    contrary        evidence     as    part    of     their      injunction     action.
Therefore,        we   reject     the     Landowners'        argument    that     Enbridge
failed to show it carried insurance.4
       ¶23    The      Landowners       assert    that      Enbridge     must    not   only
carry insurance but also must maintain it in perpetuity in order

to    be     exempt     from    Dane      County's       imposition      of     additional
insurance requirements.                Setting aside the unlikelihood that a
hazardous liquid pipeline operator would go uninsured and expose
itself to catastrophic liability, the statutory text does not
require      an     operator      to     "maintain"         the   specified      insurance
coverage.         Wisconsin Stat. § 59.70(25) precludes a county from
requiring additional insurance provided the operator "carries"
CGL coverage for sudden and accidental pollution.                          Nothing more
is required of the operator in order to avail itself of the
statutory      exemption       from      additional,        county-imposed       insurance
requirements.          We decline to add words to the statute, as the

       4
       The Landowners' insistence that we must remand so Dane
County can verify Enbridge's insurance also fails because
Enbridge did present evidence of its insurance. Wisconsin Stat.
§ 59.70(25) requires nothing more.


                                             16
                                                                 No.     2016AP2503 & 2017AP13



Landowner's argument would necessitate.                         "Under the omitted-case
canon of statutory interpretation, '[n]othing is to be added to
what the text states or reasonably implies (casus omissus pro

omisso habendus est).                  That is, a matter not covered is to be
treated      as     not    covered.'"         State       ex    rel.     Lopez-Quintero           v.
Dittman,      2019 WI 58,    ¶18,   ___     Wis. 2d ___,            ___    N.W.2d ___
(quoting Antonin Scalia & Bryan A. Garner, Reading Law:                                          The
Interpretation of Legal Texts 93 (2012)); see also Wisconsin
Ass'n    of       State    Prosecutors        v.     WERC,      2018 WI 17,       ¶45,    380
Wis. 2d 1, 907 N.W.2d 425 ("Nothing is to be added to what the
text states or reasonably implies" (quoting Scalia & Garner,
Reading       Law     at       93)).      "One       of   the     maxims        of       statutory

construction is that courts should not add words to a statute to
give    it    a     certain      meaning."         Fond    du    Lac     Cty.       v.    Town   of
Rosendale, 149 Wis. 2d 326, 334, 440 N.W.2d 818 (Ct. App. 1989).
       ¶24    We     reject      the    Landowners'        second       argument         as   well.
Enbridge's "time element" pollution insurance is congruent with
the "sudden and accidental" coverage referenced in Wis. Stat.
§ 59.70(25).          Contrary to the Landowners' construction of the
statute, it does not require coverage for all unexpected and
unintended pollution regardless of when the pollution event is
discovered or reported to the insurer.                          The text of § 59.70(25)
requires only that the pipeline operator carry CGL insurance
with coverage for "sudden and accidental" pollution liability.
As     Dybdahl      confirmed,         the    term    "sudden          and    accidental"         is
"commonly used" in reference to CGL policies covering pollution
events that "happen in certain timeframes."                                   Indeed, Dybdahl
                                               17
                                                              No.     2016AP2503 & 2017AP13



explained      "because       nobody        can    figure     out      how   darn      quick
["sudden"] needs to be . . . we'll just say [it] has to happen
within 30 days start . . . to the time it is discovered.                            That's
the time element."            The statute contains no language requiring
the pollution coverage to apply regardless of when the pollution
is discovered or when it is reported to the insurer in order for
a    county   to     be    precluded     from      imposing     additional      insurance
requirements on the pipeline operator.                        According to Dybdahl,
the    meaning      of     "sudden"      within     this    insurance        context     has
morphed      into a pollution            event that is discovered               within    30
days.
       ¶25    The statute does not define "sudden" or "accidental."

According     to     Dybdahl,    the      insurance      industry       abandoned      these
terms nearly 30 years before the Legislature enacted Wis. Stat.
§ 59.70(25)        because    "no     one    really    could        define   what   sudden
meant."        Accordingly,         we      give    these     words     their    "common,
ordinary, and accepted" meanings.                  Kalal, 271 Wis. 2d 633, ¶45.

       ¶26    "Accidental"      means        something      unexpected,      unintended,
or that happened by chance rather than intentionally.                               Common
dictionary definitions support this meaning.                            See Accidental,
Black's Law Dictionary (10th ed. 2014) (defining "accidental" as
"[n]ot having occurred as a result of anyone's purposeful act;
esp., resulting from an event that could not have been prevented
by human skill or reasonable foresight"); Accidental, Shorter
Oxford English Dictionary (6th ed. 2007) (defining "accidental"
in     part     as        "[h]appening        by      chance,        undesignedly,        or
unexpectedly");           Accidental,       American    Heritage        Dictionary     (5th
                                              18
                                                                No.     2016AP2503 & 2017AP13



ed.    2011)    (defining             "accidental"      as     something        "[o]ccurring
unexpectedly, unintentionally, or by chance").
       ¶27    "Sudden" may be used both in this sense as well as in
a temporal sense.               See Sudden, Black's Law Dictionary (6th ed.

1990) (defining "sudden" as "[h]appening without previous notice
or     with     very        brief         notice,"       "occurring           unexpectedly,"
"unforeseen,"         or    "unprepared          for");5      Sudden,        Shorter    Oxford
English Dictionary (6th ed. 2007) (defining "sudden" in both a
temporal sense, as in "without delay," "speedy," or "immediate"
and to describe the unexpected, unintended, or unforeseen nature
of    something);      Sudden,         American       Heritage    Dictionary         (5th    ed.
2011) (defining "sudden" as both "[h]appening without warning"

or    "unforeseen"          and       "[h]appening          without     delay;      hasty    or
immediate"); see also Just, 155 Wis. 2d at 745-46.
       ¶28    While    the        court    of    appeals       correctly       deduced      that
"sudden"       can     signify          something       that     is      "unexpected         and
unintended"      (as       we     confirmed      in    Just),     the    more       reasonable
interpretation         of       "sudden"        in    the     context     of     Wis.    Stat.
§ 59.70(25)      applies          a    temporal       meaning,        such     as   something
happening      quickly,          abruptly,       or    immediately.             Interpreting
"sudden" to mean "unexpected and unintended," as the court of

       5
       The Tenth Edition of Black's Law Dictionary does not
define "sudden," but it does describe a "sudden-and-accidental
[pollution] clause" as "contain[ing] an exception [to the
pollution    exclusion]   under   which   the    damages   are
covered . . . if the discharge or other release was sudden and
accidental."   See Pollution Exclusion, Black's Law Dictionary
(10th ed. 2014).


                                                19
                                                                No.    2016AP2503 & 2017AP13



appeals did below,6 creates an avoidable surplusage problem:                                it
is    redundant        of     the    word     "accidental,"            which    also    means
unexpected       or    unintended.          Such    an    interpretation           needlessly
leaves "sudden" and "accidental" with the same meaning, which
our   rules      of   statutory       interpretation            counsel      against.      "If
possible, every word and every provision is to be given effect
(verba cum effectu sunt accipienda).                           None should be ignored.

None should needlessly be given an interpretation that causes it
to    duplicate       another       provision      or     to    have    no     consequence."
Scalia & Garner, supra ¶23, at 174; see also Donaldson v. State,
93 Wis. 2d 306, 315, 286 N.W.2d 817 (1980) ("A statute should be
construed so that no word or clause shall be rendered surplusage

and every word if possible should be given effect.").
       ¶29    While     the    temporal       sense      of     "sudden"     can    have   "an
elastic temporal connotation that varies with expectations[,]"7
given      the    inclusion         of      "accidental"——which              already    means
unexpected       and        unintended——in         Wis.       Stat.     § 59.70(25),       the
temporal connotation is the most reasonable meaning for "sudden"
within the context of this statute.                       Whenever possible, "courts
avoid a reading that renders some words altogether redundant."
Scalia & Garner, supra ¶23, at 176.                       Interpreting "sudden" in a


       6
       See Enbridge Energy Co. v. Dane Cty., Nos. 2016AP2503 &
2017AP13, unpublished slip op., ¶82 (Wis. Ct. App. May 24,
2018).
       7
       Just v. Land Reclamation, Ltd., 155 Wis. 2d 737, 745-46,
456 N.W.2d 570 (1990) (quoting Claussen v. Aetna Cas. & Sur.
Co., 380 S.E.2d 686, 688 (Ga. 1989)).


                                              20
                                                            No.     2016AP2503 & 2017AP13



temporal sense gives each word meaning, and is consistent with
the absence of any statutory language limiting the qualifying
coverage to only those CGL policies without time limits on the
discovery and reporting of pollution events.
      ¶30    Contrary to the Landowners' position, which the court
of appeals adopted, Just did not hold that coverage for "sudden

and    accidental         pollution      liability"          necessarily          includes
"pollution        that    causes      either        'abrupt       or      immediate'         or
'unexpected and unintended damages.'"                     See Enbridge Energy Co.,
Nos. 2016AP2503 & 2017AP13, unpublished slip op., ¶82 (emphasis
added;      quoted    source       omitted).         In    Just    we     observed      that
"recognized       dictionaries        differ    on    the     meaning      of    the    term

'sudden,'" and we acknowledged that the term can mean either
something that is "unexpected and unintended" or something that
is    "abrupt     and    immediate."           Just, 155 Wis. 2d at       745-46.
Because     the   word    has      multiple    meanings,         and    under    insurance
interpretation rules we "construe the ambiguity in favor of the
insured     and    against      the   insurance       company      that     drafted      the
ambiguous language," we gave the term a meaning favoring the
insured——"unexpected            and     unintended."               Id.      at     746-47.
Significantly,        Just    interpreted      an     insurance        contract,       not    a
statute.        See     id.   at    744-45.      In       this    case,    we    interpret
statutes, not an insurance contract.                   Accordingly, we assign the
most reasonable meaning given the statutory context, favoring
neither party.        See Kalal, 271 Wis. 2d 633, ¶54.
      ¶31    According to Dybdahl, Enbridge's CGL insurance covered
bodily injury or property damage resulting from pollution as
                                          21
                                                        No.    2016AP2503 & 2017AP13



long as it "is discovered within 30 days and is reported to the
insurance     company    within    90    days."         As    Dybdahl    explained,
Enbridge's    insurance     coverage      for     pollution      events    "is   not
limited to sudden or quick events."               Enbridge's policy provides
coverage for claims "arising from a pollution event that begins
and is discovered within 30 days" after its occurrence "and is
reported to the insurance company within 90 days."                         In other
words,   Enbridge's      policy    includes      coverage      broader    than   the
statutorily-described           insurance.        Therefore,        Wis.      Stat.
§ 59.70(25)    applies    and     precludes      Dane   County    from    requiring
Enbridge to obtain additional insurance.
     ¶32    Conditions 7 and 8 of the CUP required Enbridge to

obtain     additional     insurance       that      met       certain     technical
specifications,     which    went       beyond    the     statutorily-described
insurance.8     Wisconsin Stat. § 59.69(2)(bs) prohibits counties

     8 Condition    8  is   not  merely    a  proof-of-insurance
requirement, as the Landowners maintain.     It provides "[t]he
required    General   Liability  Insurance   and   Environmental
Impairment Liability insurances shall meet the technical
insurance specifications listed in Appendix A."      It thereby
dictates the specifics of the insurance coverage required by
condition 7. Therefore, it is unenforceable under Act 55.

     Furthermore, during oral argument, Enbridge repeatedly
stated it would provide proof of insurance to Dane County, and
the record supports that Enbridge carried the requisite
insurance.    Accordingly, the Landowners' and Dane County's
argument that Dane County could require proof of insurance as a
condition in the CUP is a red herring.      Significantly, Dane
County never included a CUP condition requiring Enbridge to
prove it had a CGL policy that satisfied Wis. Stat. § 59.70(25)
nor did it require anything more than the summary provided by
Enbridge before it issued the CUP.       In fact, Dane County
proceeded on the assumption that Enbridge carried insurance
                                                     (continued)
                                        22
                                                          No.     2016AP2503 & 2017AP13



from imposing on a permit applicant any requirement expressly
preempted by state law.              Wisconsin Stat. § 59.70(25) preempts
county-imposed       insurance       requirements       for     pipeline       operators
that carry CGL insurance policies including pollution liability
coverage.         We therefore conclude that conditions 7 and 8 are
unenforceable under Act 55.
      ¶33    Our     conclusion        that       conditions       7     and     8   are
unenforceable       disposes    of     the    Landowners'       attempt    to    enforce
them under Wis. Stat. § 59.69(11) as well.                      Under that statute,
compliance with county zoning ordinances "may also be enforced
by injunctional order at the suit of the county or an owner of
real estate within the district affected by the regulation."

§ 59.69(11).        Enbridge disputes the Landowners' characterization
of a CUP or its conditions as "ordinances."                     We need not resolve
whether a CUP or its conditions constitute "ordinances" within
the   meaning       of    § 59.69(11)        because    Wis.     Stat.    § 59.70(25)
renders      these        conditions       unenforceable         and      nothing      in
§ 59.69(11)        reanimates       void      conditions.           The    Landowners

therefore    enjoy no       better     footing than       Dane County in their
attempts to enforce the unlawful conditions 7 and 8 nor do they
explain     why    they    should    be    able    to   enforce     conditions       Dane
County cannot.


consistent with its representations.      We therefore do not
address what additional conditions——such as proof of insurance——
that counties may include in CUPs even if § 59.70(25) bars them
from requiring a pipeline operator to obtain additional
insurance.


                                             23
                                                                No.        2016AP2503 & 2017AP13


                                        2.   The Remedy
       ¶34     We next consider whether the circuit court properly
struck    conditions         7    and    8   from     the   CUP       as     the   appropriate
remedy,       as    Enbridge      maintains,         or whether       the     CUP should       be
remanded to the Zoning Committee, as the Landowners and Dane
County propose.            Dane County argues that the Zoning Committee
"is    the     agency      charged       with    making     findings          as   to     whether
issuance of a CUP is in the public interest," and it "never
considered issuing the [CUP] without the insurance conditions."
Dane County maintains that striking the conditions usurps the

Zoning Committee's authority to determine whether issuing a CUP
is    appropriate         under    Dane      County's     ordinances.              Dane    County
contends that "the function of the reviewing court ends when an
error of law is laid bare."                     See Federal Power Comm'n v. Idaho

Power Co., 344 U.S. 17, 20 (1952).
       ¶35     The Landowners also urge remand as the proper remedy
because       the    Zoning       Committee      "never     had       the     opportunity      to
determine whether Enbridge has Sudden and Accidental Insurance

and      if        not,     whether          [it]       would         approve        the      CUP
without . . . Conditions No 7 and 8."                           Like Dane County, the
Landowners insist the insurance conditions were integral to the
CUP, and "[t]he Act 55 Insurance Limitations were clearly not
anticipated" by the Zoning Committee.                       In the Landowners' view,
the Zoning Committee must be allowed to reconsider the CUP in
order to confirm that Enbridge will maintain insurance coverage
sufficient to protect the residents of Dane County or "craft
additional conditions" to do so.                      The Landowners are incorrect.

                                                24
                                                      No.     2016AP2503 & 2017AP13



We reject remand as the remedy and conclude the circuit court
properly struck the unlawful CUP conditions because Wis. Stat.
§ 59.694(10) expressly permits such modification.
      ¶36    The    Zoning     Committee     had      authority       to     attach
conditions to the CUP to ensure compliance with Dane County's
zoning      ordinances   and     standards   for   issuing        CUPs,     but   not
conditions violative of Wisconsin law.                County ordinances may
provide for "conditional uses by virtue of a special use or
conditional use permit" in addition to permitted uses under the
applicable zoning ordinances.           Town of Rhine v. Bizzell, 2008 WI
76,   ¶20,    311 Wis. 2d 1,    751 N.W.2d 780.         "A conditional        use
permit allows a property owner 'to put his property to a use

which [an] ordinance expressly permits when certain conditions
[or   standards]      have   been   met.'"     Id.,         ¶21   (quoted    source
omitted; second alteration in original).                    Under Dane County's
ordinances, the Zoning Committee must find that the standards
set forth in Dane Cty. Or. § 10.255(2)(h)9 have been met prior to


      9   Dane County Ordinance § 10.255(2)(h) provides:

      (h) Standards.   No application for a conditional use
      shall be granted by the town board or zoning committee
      unless such body shall find that all of the following
      conditions are present:

           1.   That   the   establishment,   maintenance or
      operation   of  the   conditional   use   will  not be
      detrimental to or endanger the public health, safety,
      comfort or general welfare;

           2. That the uses, values and enjoyment of other
      property in the neighborhood for purposes already
      permitted   shall  be   in   no  foreseeable  manner
                                                    (continued)
                                        25
                                                         No.   2016AP2503 & 2017AP13



issuing a CUP.        See Dane Cty. Or. § 10.255(2)(b) ("No permit

shall be granted when the zoning committee . . . determines that
the standards are not met[.]").
     ¶37    Neither   the Zoning       Committee's        obligation      to   ensure
the standards in Dane County Ordinance § 10.255 have been met,
nor its authority to impose CUP conditions, however, precludes a
reviewing    court    from   modifying       a    CUP    by    striking    unlawful
conditions.      On certiorari review under Wis. Stat. § 59.694(10),
"[t]he court may reverse or affirm, wholly or partly, or may
modify,    the   decision    brought    up       for    review."     § 59.694(10)
(emphasis added).      This statutory language expressly authorizes
the reviewing court on certiorari to modify the decision under

review.     In this case, the circuit court acted well within its
statutory authority to modify the County Board's decision to



     substantially impaired or diminished by establishment,
     maintenance or operation of the conditional use;

          3. That the establishment of the conditional use
     will not impede the normal and orderly development and
     improvement of the surrounding property for uses
     permitted in the district;

          4.   That   adequate utilities, access   roads,
     drainage and other necessary site improvements have
     been or are being made;

          5. That adequate measures have been or will be
     taken to provide ingress and egress so designed as to
     minimize traffic congestion in the public streets; and

          6. That the conditional use shall conform to all
     applicable regulations of the district in which it is
     located.


                                       26
                                                                     No.    2016AP2503 & 2017AP13



issue    the     CUP    with      what    the     County         Board     knew    were      illegal
insurance conditions.
      ¶38      Our decision in Adams v. State Livestock Facilities

Siting      Review        Board,      2012 WI 85,       342 Wis. 2d 444,           820
N.W.2d 404, supports modifying a CUP by striking conditions as
an appropriate remedy.               In that case, Wisconsin law allowed the
Town of Magnolia to impose more stringent conditions on a CUP
for a livestock facility than those prescribed by State law, but
only if the Town made certain factual findings.                                    Id., ¶¶53-56.
The     Town     failed      to     do    so,      rendering           the       challenged        CUP
conditions improper.               Id., ¶56.           Wisconsin Stat. § 93.90(5)(d)
required       the     State     Livestock        Facilities           Siting      Review         Board

("Siting       Board")      to     "reverse       the      decision         of    the    political
subdivision"         if    it      determined          that      a    challenge         to    permit
conditions was valid.                Adams, 342 Wis. 2d 444, ¶61.                            We held
that the Siting Board properly modified the CUP by striking the
invalid      conditions          rather    than        simply        reversing       the      Town's
decision to impose those conditions on the CUP and returning the
applicant       to the beginning             of    the      permitting           process.         Id.,
¶¶60, 64-65.          We concluded that § 93.90(5)(d) granted the Siting
Board the "implied power" to modify the CUP by removing the
invalid        conditions.           Adams,          342 Wis. 2d 444,          ¶62.           Our
conclusion was "compelled by the unusual circumstances of the
case,"      including       the     "absurd[ity]"             of     requiring       the      permit
applicant       "to       return     to   the        beginning         of    the     application
process"——which           had     taken    over        four        years——"because           of    the
Town's mistake."           Id., ¶¶63-65.
                                                27
                                                                   No.     2016AP2503 & 2017AP13



       ¶39   The court of appeals, Dane County, and the Landowners
all highlight the procedural and statutory differences between
Adams and the present case.                    These distinctions are irrelevant.

Under Adams, striking CUP conditions——a statutorily-authorized
remedy——does not encroach upon the authority of a municipality
that   chose     to     impose      unlawful         conditions.           In    this    case,    a
court's authority to strike unlawful conditions on certiorari
review is even clearer than in Adams; the circuit court here had
explicit authority under Wis. Stat. § 59.694(10) to "modify" the
County Board's decision, in addition to the option of simply
affirming      or      reversing.             The       circuit    court        exercised      that
authority by striking conditions 7 and 8 from the CUP in order

to conform it to the law.                      Contrary to the court of appeals'
characterization            of    the    circuit         court's       action,     by   striking
conditions     7    and      8,    the    circuit         court    did     not    "usurp[]      the
authority of the zoning committee."                          See Enbridge Energy Co.,
Nos. 2016AP2503 & 2017AP13, unpublished slip op., ¶104.                                  Rather,
the    circuit      court        corrected         the    Zoning       Committee's      improper
imposition of unlawful CUP conditions.
       ¶40   There may be circumstances in which reversing a CUP
and remanding to allow the municipal authority to reconsider its
decision would be appropriate.                          For example, in Lamar Central
Outdoor,     Inc.      v.    Board       of   Zoning       Appeals,       2005 WI 117,    284
Wis. 2d 1,       700 N.W.2d 87,            we    remanded       a     decision      denying   a
zoning   variance because the law had changed, and the                                      "Board
should . . . have the opportunity to reevaluate the facts under"
the new legal standard.                  Id., ¶23.          In this case, Dane County
                                                   28
                                                             No.    2016AP2503 & 2017AP13



knew that Act 55 rendered the conditions unenforceable but it
issued the CUP with those conditions anyway.                        At oral argument,
Dane County conceded the County Board could have sent the CUP
back to the Zoning Committee to conduct "meaningful review" of
the CUP without the invalid insurance conditions and to consider
whether     the     CUP    should    be    issued       without    them.     The    County
Board, however, decided not to send the CUP back to the Zoning
Committee to reconsider the standards in Dane County Ordinance
§ 10.255(2)(h) in light of Act 55.                       Instead, the County Board
affirmed      the    issuance       of     the    CUP    knowing    that    two    of   its
conditions were unlawful and therefore unenforceable.                             It would
be senseless to give the Zoning Committee the opportunity to

reevaluate        its     decision    under      these     circumstances.          As   the
circuit court recognized, "the time for the County to have acted
was    last   fall       [2015],     and    . . . they      instead    affirm[ed]       the
issuance of the conditional use permit as is with unenforceable
provisions."            In Lamar Central Outdoor, Inc., remand was the

only    available         remedy     because      the    zoning     board   denied      the
variance.      Id., ¶12.           As a result, unlike this case, there was
nothing to modify.10

       10
       Dane County and the Landowners additionally rely on cases
in Connecticut, the District of Columbia, and Hawaii holding
that striking individual CUP conditions is inappropriate when
those conditions were "essential" or "integral" to the decision
to issue the permit.    See e.g., Vaszauskas v. Zoning Bd. of
Appeals, 574 A.2d 212, 215-16 (Conn. 1990); President & Dirs. of
Georgetown Coll. v. District of Columbia Bd. of Zoning
Adjustment, 837 A.2d 58, 82 (D.C. 2003); Department of Envtl.
Servs. v. Land Use Comm'n, 275 P.3d 809, 821-22 (Haw. 2012). We
decline to adopt the integral-to-the-permit analysis applied in
                                                     (continued)
                                             29
                                                               No.     2016AP2503 & 2017AP13



       ¶41    By     affirming       the    issuance    of     the     CUP,       rather      than
remanding      it    to     the    Zoning     Committee       for    reconsideration             in
light   of     Act    55,    the     County    Board     issued       the     CUP      with      two
unenforceable insurance requirements——conditions 7 and 8.                                        As
Dane    County       conceded        at     oral     argument,        the     County         Board
effectively         issued    the     CUP     without        conditions       7       and    8   by
deciding to issue the permit after Act 55 invalidated them.                                      In
Adams, we determined it would be absurd to force the permit

applicant to repeat the permitting process due to the Town's
mistake.       Adams, 342 Wis. 2d 444, ¶65.                    In this case, it would
be even more absurd to force Enbridge to repeat the permitting
process      when     the    County        Board    knowingly        issued       a    CUP    with

unlawful conditions.               Remanding the case to the Zoning Committee
would    not       remedy    the     County        Board's    inclusion        of      unlawful
conditions so much as it would reward Dane County for imposing
"impermissible, extra-legal conditions."                        Id. at ¶63.              Because
Dane County chose to condition the CUP in disregard of Act 55,
the    circuit       court    properly       struck    the     invalid       conditions          in
accordance         with      its     express        authority        under        Wis.       Stat.
§ 59.694(10) to grant this remedy.
                                    III.      CONCLUSION
       ¶42    The insurance conditions imposed by Dane County in the
CUP issued to Enbridge were rendered unenforceable by Act 55.


three foreign jurisdictions and instead apply our analysis in
Adams v. State Livestock Facilities Siting Review Board, 2012 WI
85, 342 Wis. 2d 444, 820 N.W.2d 404.


                                              30
                                                       No.   2016AP2503 & 2017AP13



Enbridge     carried   the   requisite      insurance        under    Wis.    Stat.
§ 59.70(25)     including     coverage      for   "sudden      and     accidental
pollution    liability."      The     statute     barred     Dane    County    from
requiring Enbridge to obtain additional insurance.                    The circuit
court   properly   remedied    Dane    County's     imposition       of    unlawful
insurance conditions by striking them from the CUP.                        A remand
would   be   inappropriate    given    that     Dane    County      knew   when   it
approved the CUP that Act 55 rendered the insurance conditions
invalid.
     By    the Court.——The decision         of the      court of appeals          is
reversed.
     ¶43     SHIRLEY ABRAHAMSON and REBECCA DALLET, J.J., withdrew

from participation.




                                       31
                                                             No.    2016AP2503 & 2017AP13.awb


     ¶44    ANN       WALSH       BRADLEY,      J.    (dissenting).              In    2010    an
Enbridge    oil       spill       in    Michigan      cost       $1.2     billion      and    has
resulted in "ongoing insurance coverage litigation."
     ¶45    The Dane County Board of Supervisors was mindful that
running an oil pipeline is a dangerous business and sought to
avoid    such    a     result.          Accordingly,        to     ensure      that    Enbridge
provides adequate coverage in the event of a catastrophe, it
included certain insurance conditions in Enbridge's conditional
use permit for expansion of a pipeline through the County.

     ¶46    However, the legislature stepped in and passed Wis.
Stat. §§ 59.69(2)(bs) and 59.70(25).                     These new provisions have
preemptive effect on county action.                    They prohibit a county from
requiring       that    an     oil       pipeline     operator          obtain       additional
insurance       if     the     operator         "carries           comprehensive       general
liability insurance coverage that includes coverage for sudden
and accidental pollution liability."                    § 59.70(25).
     ¶47    The      majority          determines     that     Enbridge        maintains      the

requisite insurance, and that therefore Dane County can require
of it no more.              Majority op., ¶2.           In doing so, the majority
endorses an unreasonable result through its interpretation of
the word "carries" and departs from this court's precedent that
defined "sudden and accidental."
     ¶48    I    agree       with       the    unanimous      court       of   appeals       that
"Enbridge   failed to demonstrate at any                           time   that it carried
sudden and accidental pollution liability insurance."                                 Enbridge

Energy    Co.,       Inc.    v.    Dane       Cty.,   No.     2016AP2503         &    2017AP13,



                                                1
                                                               No.    2016AP2503 & 2017AP13.awb


unpublished          slip    op.,     ¶78    (Wis.        Ct.        App.    May     24,   2018).
Accordingly, I respectfully dissent.
                                                 I
       ¶49     The majority errs in its interpretation of two key
statutory        terms——"carries"                and     "sudden            and     accidental."
Accordingly,          its    determination             that     Enbridge          "carries"    the
requisite insurance to trigger Act 55's preemption provisions is
in    error.         As   the   court       of    appeals       unanimously          determined,
Enbridge made no such showing.

       ¶50     Pursuant to Wis. Stat. § 59.70(25), "[a] county may
not    require       an     operator    of       an     interstate          hazardous      liquid
pipeline to obtain insurance if the pipeline operating company
carries comprehensive general liability insurance coverage that
includes        coverage        for     sudden           and         accidental        pollution
liability."          In other words, if the pipeline operating company
carries CGL insurance that includes coverage for "sudden and
accidental" pollution liability, then a county may not require

it to "obtain" additional insurance.1
       ¶51     Our    essential       task       in     this     case       is     therefore   to
determine if Enbridge "carries" such insurance.                                   To answer this
question, we must look to the words of the statute.                                    State ex

rel. Kalal v. Circuit Court for Dane Cty., 2004 WI 58, ¶45, 271




       1
       See also Wis. Stat. § 59.69(2)(bs) ("As part of its
approval process for granting a conditional use permit . . . , a
county may not impose on a permit applicant a requirement that
is expressly preempted by federal or state law.").


                                                 2
                                                               No.    2016AP2503 & 2017AP13.awb


Wis. 2d 633, 681 N.W.2d 110.                   If the meaning is plain, we need
not inquire further.            Id.

       ¶52    Two statutory terms are of particular note:                               "carries"
and "sudden and accidental."                   With regard to the term "carries,"
the     majority       draws       a     distinction           between          "carrying"      and
"maintaining" insurance.                 Majority op., ¶23.                In the majority's
view,    "the    statutory         text       does      not    require          an   operator     to
'maintain'       the        specified         insurance         coverage[,]"           and      thus
Enbridge need not demonstrate that it "carries" the requisite

insurance at any time other than the discrete point in time at
which the conditional use permit was issued.                              Id.

       ¶53    Such     an    interpretation             leads    to       an    absurd    result.
Interpreting "carries" to indicate a discrete moment in time
appears to allow Enbridge to have no insurance at all provided
that    it    previously           carried         insurance         at        the   moment     the
conditional use permit                 was granted.             Unlike         the   majority,     I
agree with the court of appeals that "when as here a county

issues a conditional use permit that includes a produce-proof-
on-demand       requirement,           then    the       operator         must       produce,    on
demand,      proof     of    the       insurance        that    triggers         the    insurance
limitation."         Enbridge Energy Co., Inc., unpublished slip op.,
¶73.
       ¶54    Here, Enbridge has made no showing that it "carries"
the    requisite       insurance.             As       the    court       of    appeals      wrote,
Enbridge "pointed only to coverage that was, at best, lapsing."
Id., ¶75.



                                                   3
                                                            No.   2016AP2503 & 2017AP13.awb


       ¶55    Turning       to    the    phrase     "sudden       and    accidental,"           the
majority determines that "'sudden' in the context of Wis. Stat.
§ 59.70(25)          applies      a   temporal       meaning,       such      as     something
happening      quickly,        abruptly,      or    immediately."             Majority      op.,
¶28.      Applying this definition, it concludes that Enbridge's
"time   element"        policy        fulfills      this    requirement        because          its
policy "provides coverage for claims 'arising from a pollution
event that begins and is discovered within 30 days' after its
occurrence 'and is reported to the insurance company within 90

days.'"       Id., ¶31.           In the majority's view, such coverage "is

not limited to sudden or quick events" and is therefore "broader
than the statutorily-described insurance."                        Id.
       ¶56    This case, however, is not the court's first go-round
with    the    term     "sudden         and   accidental."              In   Just     v.    Land
Reclamation, Ltd., 155 Wis. 2d 737, 456 N.W.2d 570 (1990), this
court   exhaustively             examined     the    term    in    the       context       of    an
insurance policy.              The Just court determined that "sudden and

accidental" can reasonably be interpreted to mean both "abrupt
or immediate" and "unexpected and unintended."                               Id. at 741-42,
745-46.
       ¶57    The legislature is presumed to act with full knowledge
of existing case law when it enacts a statute.                                     Strenke v.
Hogner,       2005 WI 25,       ¶28,    279 Wis. 2d 52,         694 N.W.2d 296.
Accordingly, the legislature presumably enacted Act 55 with the
knowledge that this court had previously interpreted the phrase
"sudden and accidental" in Just.



                                               4
                                                   No.    2016AP2503 & 2017AP13.awb


      ¶58   However, the majority departs from the definition we
provided    in    Just,    reasoning    that    the    term      has   a   different

meaning in the context of a statute than it does in an insurance
policy.     Majority op., ¶30.          But why should this be the case
when the court has provided a clear and workable definition of
which the legislature is presumed to have full knowledge?
      ¶59   Why is the plain language of an insurance policy to be
defined differently than the plain language of a statute?                         When
we encounter undefined terms in both a statute and an insurance

policy, we apply the plain language of the term.                    See Kalal, 271
Wis. 2d 633,      ¶45     (explaining    that    "statutory         interpretation
'begins with the language of the statute.                If the meaning of the
statute is plain, we ordinarily stop the inquiry.'") (citations
omitted); Acuity v. Bagadia, 2008 WI 62, ¶13, 310 Wis. 2d 197,
750 N.W.2d 817 (setting forth that unambiguous policy language
is   interpreted    "in accordance with          the     plain    meaning    of    its
provisions") (citation omitted).

      ¶60   Again, I would follow the lead of the unanimous court
of appeals and apply the plain meaning definition of "sudden and
accidental" we set forth in Just, 155 Wis. 2d 737.                     See Enbridge
Energy Co., Inc., unpublished slip op., ¶92.
      ¶61   Applying      Just,   Enbridge      must     demonstrate       that    the
insurance    it    carries    covers    pollution      events       that   are    both
"abrupt     or     immediate"     and       "unexpected       and      unintended."
Enbridge's policy does not cover all events of these types.                        The
"time element" nature of the policy means that pollution is only
covered if it is discovered within 30 days and reported to the

                                        5
                                                     No.    2016AP2503 & 2017AP13.awb


insurer within 90 days.           Pollution discovered on the 31st day
after it happened would not be covered, even if the pollution
was "abrupt or immediate" or "unexpected and unintended."                         The
statute      requires   that    all   "sudden    and       accidental"   events   be

covered, yet Enbridge's "time element" policy constrains covered
events based on when they are discovered and reported.
       ¶62    In sum, I determine that Enbridge did not demonstrate
that    it     "carries"       insurance      that     includes      "sudden      and
accidental" coverage.           The condition precedent to trigger the

preemptive      provisions       of    Wis.     Stat.       §§ 59.69(2)(bs)       and
59.70(25) are therefore not fulfilled.                      Accordingly, I would
affirm the court of appeals.
       ¶63    For the foregoing reasons, I respectfully dissent.




                                         6
    No.   2016AP2503 & 2017AP13.awb




1